Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with applicant’s representative, Michael G. Dreznes (Reg. No. 59,965), on 08/18/2022.
The application has been amended as follows:

1. (Currently Amended) An integrated circuit chip comprising: 
feature bank circuitry that manages a plurality of functional features capable of being carried out by the integrated circuit chip, each of the plurality of functional features being disabled prior to installation of a configuration file to a flash memory;
a central processing unit (CPU) configured to receive the configuration file from a production server, wherein the configuration file is encrypted; and
trusted execution environment circuitry preprogrammed with a decryption key and configured to: 
decrypt, using the preprogrammed decryption key, the configuration file that is encrypted; [[and]]
re-encrypt the decrypted configuration file; and
forward the re-encrypted configuration file to the CPU,
wherein the CPU is further configured to install the re-encrytped configuration file to a flash memory to enable one or more of the plurality of functional features based on a session identifier and the installation of the configuration file, wherein [[and]] the trusted execution environment circuitry is separate from the CPU.

4. (Cancelled)

22. (Currently Amended) A method comprising:
managing, by a feature bank of a device, a plurality of functional features capable of being carried out by the device, each of the plurality of functional features being in a default disabled state;
receiving, by a central processing unit (CPU) of the device, an encrypted configuration file from a server;
decrypting, by a trusted execution environment preprogrammed with a decryption key, the encrypted configuration file using the preprogrammed decryption key;
re-encrypting, by the trusted execution environment, the decrypted configuration file; [[and]]
forwarding, by the trusted execution environment, the re-encrypted configuration file to the CPU [[for]]; and 
enabling, by the CPU, one or more of the plurality of functional features based on and installation of the re-encrypted configuration file to a flash memory, wherein the trusted execution environment is logically or physically separated from the CPU.

29. (Currently Amended) A non-transitory machine readable medium comprising instructions that, when executed by circuitry of a device, causes the circuitry to perform operations comprising:
managing, by a feature bank circuitry, a plurality of functional features capable of being carried out by the device, each of the plurality of functional features being in a default disabled state;
receiving, by a central processing unit (CPU), a configuration file from a server, the configuration file being encrypted;
decrypting, by a trusted execution environment circuitry that is preprogrammed with a decryption key associated with a service provider that is different from a manufacturer of the circuitry, the configuration file that is encrypted using the preprogrammed decryption key; [[and]]
re-encrypting, by the trusted execution environment circuitry, the decrypted configuration file;
forwarding, by the trusted execution environment circuitry, the re-encrypted configuration file to the CPU; and
enabling, by the CPU based on a session identifier and installation of the re-encrytped configuration file to a flash memory 

31. (Currently Amended) The non-transitory machine readable medium of claim 29, wherein the operations further comprise:
generating, by the trusted execution environment, a log file that includes the configuration file, a unique identifier of the device, and a key associated with the trusted execution environment; and
encrypting, by the trusted execution environment circuitry, the log 

32. (Currently Amended) The non-transitory machine readable medium of claim 31, wherein the operations further comprise:
forwarding, by the trusted execution environment circuitry, the encrypted log file to the CPU; and
forwarding, by the CPU, the encrypted log file to the server.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-3, 5-6 and 21-34. The claims are generally directed to a system and method for provisioning IP features in a system-on-chip. The latest office action mailed on 05/02/2022 rejected claims 22-28 under 35 U.S.C. § 112(a), and rejected claims 1-6, 21, 24-25 and 29-34 under 35 U.S.C. § 112(b), with no prior art rejection. The rejections under 35 U.S.C. § 112(a) are now withdrawn because the Examiner’s amendment has addressed the claim language lacking written description. The rejections under 35 U.S.C. § 112(b) are now withdrawn because the Examiner’s amendment has addressed the claim language being unclear in scope and the claim language not claiming essential matter. The closest prior art of record is US 2017/0041793 A1 to Lee et al. (hereinafter “Lee”). Lee teaches:
feature bank circuitry that manages a plurality of functional features capable of being carried out by the integrated circuit chip (Fig.3 item 322; para 103)
each of the plurality of functional features being disabled (paras 85, 91, 101, 103, 127, 139, 157, 167, 177) prior to installation of a configuration file to a flash memory (paras 139, 162, 204-207)
a central processing unit (CPU) configured to (Fig.3 item 314) 
receive the configuration file from a production server, wherein the configuration file is encrypted (Fig.10 item 1022; paras 136, 139, 156)
trusted execution environment circuitry preprogrammed with a decryption key and configured to (Fig.3 items 310, 316; paras 98-100)
decrypt, using the preprogrammed decryption key, the configuration file that is encrypted (para 139)
Therefore, the prior art does not teach, neither singly nor in combination the following:
re-encrypt the decrypted configuration file; and forward the re-encrypted configuration file to the CPU, wherein the CPU is further configured to install the re-encrytped configuration file to a flash memory to enable one or more of the plurality of functional features based on a session identifier and the installation of the configuration file, wherein the trusted execution environment circuitry is separate from the CPU

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685